Exhibit 10.2

 

RECORDATION REQUESTED

     

This Instrument was prepared by (with the assistance of local Virginia counsel):

BY AND WHEN RECORDED

     

MAIL TO:

      Martin E. Steere, Esq.       Manatt, Phelps & Phillips, LLP

First Credit Bank

      11355 W. Olympic Boulevard

9255 Sunset Boulevard

      Los Angeles, California 90064

Los Angeles, California 90069

      Tax Map Reference No.:                     

Attention: Loan Administration

     

THIS IS A CREDIT LINE DEED OF TRUST WITHIN THE MEANING OF SECTION 55-58.2 OF THE
CODE OF VIRGINIA (1950), AS AMENDED. FOR THE PURPOSES OF AND TO THE EXTENT
REQUIRED BY SUCH SECTION, (i) THE NAME OF THE NOTEHOLDER SECURED BY THIS CREDIT
LINE DEED OF TRUST IS FIRST CREDIT BANK, A CALIFORNIA BANKING CORPORATION,
(ii) THE ADDRESS AT WHICH COMMUNICATIONS MAY BE MAILED OR DELIVERED TO SUCH
NOTEHOLDER IS 9255 SUNSET BOULEVARD, LOS ANGELES, CALIFORNIA 90069, AND
(iii) THE MAXIMUM AGGREGATE AMOUNT OF PRINCIPAL TO BE SECURED AT ANY ONE TIME IS
TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00).

CREDIT LINE CONSTRUCTION DEED OF TRUST,

SECURITY AGREEMENT AND FIXTURE FILING

(WITH ASSIGNMENT OF RENTS AND LEASES)

THIS CREDIT LINE CONSTRUCTION DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE
FILING (WITH ASSIGNMENT OF RENTS AND LEASES) (this “Deed of Trust”) is dated
February 4, 2009 and is effective as of February 6, 2009, among FOX PROPERTIES
LLC, a Delaware limited liability company (referred to below sometimes as
“Borrower” and sometimes as “Trustor”) (Grantor for Indexing Purposes), whose
address is c/o DuPont Fabros Technology, Inc., 1212 New York Avenue, NW, Suite
900, Washington D.C., 20005, Donald Goldrosen, an individual, and D. Wyatt
Bethel, an individual, either of whom may act hereunder (referred to below as
“Trustee”), both of whom are residents of Fairfax County, Virginia, whose
address is 9302 Lee Highway, Suite 1100, Fairfax, VA 22031-1214, and FIRST
CREDIT BANK, a California banking corporation (referred to below sometimes as
“Lender” and sometimes as “Beneficiary”) (Grantee for Indexing Purposes), whose
address is 9255 Sunset Boulevard, Los Angeles, CA 90069.

CONVEYANCE AND GRANT. For valuable consideration, Trustor irrevocably grants,
transfers and assigns to Trustee in trust, with power of sale, for the benefit
of Lender as Beneficiary, with General Warranty and English Covenants of Title,
all of Trustor’s right, title, and interest in and to the following described
real property, together with all existing or subsequently erected or affixed
buildings, improvements and fixtures; all easements, rights-of-way, and
appurtenances; all water, water rights and ditch rights (including stock in
utilities with ditch or irrigation rights); and all other rights, royalties, and
profits relating to the real property, including without limitation all
minerals, oil, gas, geothermal and similar matters, located in Loudoun County,
Virginia (the “Real Property”):

See Exhibit A attached hereto and incorporated herein by reference.



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

Trustor presently assigns to Lender (also known as Beneficiary in this Deed of
Trust) all of Trustor’s right, title, and interest in and to all present and
future leases of the Property and all Rents from the Property. This is an
absolute assignment of Rents made in connection with an obligation secured by
real property.

Trustor presently assigns to Lender all present and future right, title and
interest of Trustor in and to all accounts, general intangibles, chattel paper,
deposit accounts, money, instruments and documents (as those terms are defined
in the Uniform Commercial Code (“UCC”)) and all other agreements, obligations,
rights and written materials (in each case whether existing now or in the
future) now or in the future relating to or otherwise arising in connection with
or derived from the Property or any other part of the Property or the ownership,
use, development, construction, maintenance, management, operation, marketing,
leasing, occupancy, sale or financing of the Property or any other part of the
Property, including (to the extent applicable to the Property or any other
portion of the Property) (i) permits, approvals and other governmental
authorizations, (ii) improvement plans and specifications and architectural
drawings, (iii) agreements with contractors, subcontractors, suppliers, project
managers, supervisors, designers, architects, engineers, sales agents, leasing
agents, consultants and property managers, (iv) takeout, refinancing and
permanent loan commitments, (v) warranties, guaranties, indemnities and
insurance policies (including insurance policies obtained in accordance with the
Construction Loan Agreement of even date herewith by and between Trustor and
Beneficiary (“Construction Loan Agreement”) and whether or not required to be
carried by Trustor pursuant to the terms hereof), together with insurance
payments and unearned insurance premiums, (vi) claims, demands, awards,
settlements and other payments arising or resulting from or otherwise relating
to any insurance (whether or not Beneficiary is named as a loss payee of such
insurance) or any loss or destruction of, injury or damage to, trespass on or
taking, condemnation (or conveyance in lieu of condemnation) or public use of
any of the Property, (vii) the undisbursed funds in the Construction Loan
Account (as defined in the Construction Loan Agreement) and all of the Trustor’s
funds now or hereafter held on deposit in the Construction Loan Account,
(viii) license agreements, service and maintenance agreements, purchase and sale
agreements and purchase options, together with advance payments, security
deposits and other amounts paid to or deposited with Trustor under any such
agreements, (ix) reserves, deposits, bonds, deferred payments, refunds, rebates,
discounts, cost savings, escrow proceeds, sale proceeds and other rights to the
payment of money, trade names, trademarks, goodwill and all other types of
intangible personal property of any kind or nature, and (x) all supplements,
modifications, amendments, renewals, extensions, proceeds, replacements and
substitutions of or to any of such property.

In addition, Trustor grants Lender a UCC security interest in the Rents and the
Personal Property defined below. Trustor covenants and agrees that upon
recordation in the land records of the County of Loudoun, Commonwealth of
Virginia, this Deed of Trust shall constitute a “construction mortgage” under
Section 9334(h) of the UCC and under Section 8.9A-334(h) of the Code of Virginia
(1950), as amended, and shall also constitute a financing statement filed as a
fixture filing under Sections 9334 and 9502(c) of the UCC and under
Section 8.9A-502(c) of the Code of Virginia (1950), as amended.

THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST
IN THE RENTS AND PERSONAL PROPERTY, IS GIVEN TO SECURE (1) PAYMENT OF THE
INDEBTEDNESS AND (2) DUE, PROMPT AND COMPLETE OBSERVANCE, PERFORMANCE AND
DISCHARGE OF EACH AND EVERY CONDITION, OBLIGATION, COVENANT AND AGREEMENT
CONTAINED IN THIS DEED OF TRUST, OR IN SAID NOTE, OR IN THE CONSTRUCTION LOAN
AGREEMENT OR IN THE LOAN DOCUMENTS (AS DEFINED IN THE CONSTRUCTION LOAN
AGREEMENT), THE RELATED DOCUMENTS AND ALL MODIFICATIONS, RENEWALS OR EXTENSIONS
OF ANY OF THE FOREGOING, AND THIS DEED OF TRUST IS GIVEN AND ACCEPTED ON THE
FOLLOWING TERMS:

TRUSTOR’S REPRESENTATIONS AND WARRANTIES. Trustor warrants that Trustor has the
full power, right, and authority to enter into this Deed of Trust and to
hypothecate the Property and the provisions of this Deed of Trust do not
conflict with, or result in a default under any agreement or other instrument
binding upon Trustor and do not result in a violation of any law, regulation,
court decree or order applicable to Trustor.

 

 

Page 2 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

PAYMENT AND PERFORMANCE. Except as otherwise provided in this Deed of Trust,
Trustor shall pay to Lender all Indebtedness secured by this Deed of Trust as it
becomes due, and Trustor shall strictly perform all of its obligations under the
Note, this Deed of Trust, and the Related Documents.

POSSESSION AND MAINTENANCE OF THE PROPERTY. Trustor agrees that Trustor’s
possession and use of the Property shall be governed by the following
provisions:

Possession and Use. Until the occurrence of an Event of Default, Trustor may
(a) remain in possession and control of the Property, (b) use, operate or manage
the Property, and (c) collect any Rents from the Property.

Duty to Maintain. After substantial completion of the improvements being
constructed on the Property, Trustor shall maintain the Property in tenantable
condition and promptly perform all repairs, replacements, and maintenance
necessary to preserve its value.

Hazardous Substances. The terms “hazardous waste,” “hazardous substance,”
“disposal,” “release,” and “threatened release,” as used in this Deed of Trust,
shall have the same meanings as set forth in the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C.
Section 9601, et seq. (“CERCLA’), the Superfund Amendments and Reauthorization
Act of 1986, Pub. L. No. 99-499 (“SARA”), the Hazardous Materials Transportation
Act, 49 U.S.C. Section 1801, et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901, et seq., or other applicable state, Federal or
local laws, rules, or regulations adopted pursuant to any of the foregoing. The
terms “hazardous waste” and “hazardous substance” shall also include, without
limitation, petroleum and petroleum by-products or any fraction thereof and
asbestos. Trustor represents and warrants to Lender that: (a) During the period
of Trustor’s ownership of the Property, to the best of Trustor’s knowledge,
there has been no use, generation, manufacture, storage, treatment, disposal,
release or threatened release of any hazardous waste or substance by any person
of, under, about or from the Property in violation of environmental law;
(b) Trustor has no knowledge of, or reason to believe that there has been,
except as previously disclosed to and acknowledged by Lender in writing, (i) any
use, generation, manufacture, storage, treatment, disposal, release, or
threatened release of any hazardous waste or substance on, under, about or from
the Property by any prior owners or occupants of the Property in violation of
environmental law or (ii) any actual or threatened litigation or claims of any
kind by any person relating to such matters; and (c) except as previously
disclosed to and acknowledged by Lender in writing, neither Trustor nor any
tenant, contractor, agent or other authorized user of the Property shall use,
generate, manufacture, store, treat, dispose of, or release any hazardous waste
or substance on, under, about or from the Property except in compliance with all
applicable federal, state, and local laws, regulations and ordinances, including
without limitation those laws, regulations, and ordinances described above. If
Lender has a reasonable basis to believe that Trustor has breached the
provisions of this Section, Trustor authorizes Lender and its agents to enter

 

 

Page 3 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

upon the Property to make such inspections and tests, at Trustor’s expense, as
Lender may deem appropriate to determine compliance of the Property with this
section of the Deed of Trust. Any inspections or tests made by Lender shall be
for Lender’s purposes only and shall not be construed to create any
responsibility or liability on the part of Lender to Trustor or to any other
person. The representations and warranties contained herein are based on
Trustor’s due diligence in investigating the Property for hazardous waste and
hazardous substances. Trustor hereby (a) releases and waives any future claims
against Lender for indemnity or contribution in the event Trustor becomes liable
for cleanup or other costs under any such laws, and (b) agrees to indemnify and
hold harmless Lender against any and all claims, losses, liabilities, damage,
penalties, and expenses which Lender may directly or indirectly sustain or
suffer resulting from a breach of this section of the Deed of Trust or as a
consequence of any use, generation, manufacture, storage, disposal, release or
threatened release occurring prior to Trustor’s ownership or interest in the
Property, whether or not the same was or should have been known to Trustor. The
provisions of this section of the Deed of Trust, including the obligation to
indemnify, shall survive the payment of the Indebtedness and the satisfaction
and reconveyance of the lien of this Deed of Trust and shall not be affected by
Lender’s acquisition of any interest in the Property, whether by foreclosure or
otherwise.

Nuisance, Waste. Trustor shall not cause, conduct or permit any nuisance nor
commit, permit, or suffer any stripping of or waste on or to the Property or any
portion of the Property. Without limiting the generality of the foregoing,
Trustor will not remove, or grant to any other party the right to remove, any
timber, minerals (including oil and gas), soil, gravel or rock products without
the prior written consent of Lender, except as necessary to complete the
construction of the improvements on the Property.

Removal of Improvements. Except as necessary to complete the construction of the
improvements on the Property, Trustor shall not demolish or remove any
Improvements from the Real Property without the prior written consent of Lender.
As a condition to the removal of any Improvements, Lender may require Trustor to
make arrangements satisfactory to Lender to replace such Improvements with
Improvements of at least equal value.

Lender’s Right to Enter. Lender and its agents and representatives may enter
upon the Real Property at all reasonable times to attend to Lender’s interests
and to inspect the Property for purposes of Trustor’s compliance with the terms
and conditions of this Deed of Trust.

Compliance with Governmental Requirements. Trustor shall promptly comply with
all laws, ordinances, and regulations, now or hereafter in effect, of all
governmental authorities applicable to the use or occupancy of the Property,
including without limitation, the Americans With Disabilities Act. Trustor may
contest in good faith any such law, ordinance, or regulation and withhold
compliance during any proceedings, including appropriate appeals, so long as
Trustor has notified Lender in writing prior to doing so and so long as, in
Lender’s sole opinion, Lender’s interests in the Property are not jeopardized.
Lender may require Trustor to post adequate security or a surety bond,
reasonably satisfactory to Lender, to protect Lender’s interest.

Duty to Protect. Trustor agrees neither to abandon nor leave unattended the
Property. Trustor shall do all other acts, in addition to those so set forth
above in this section, which from the character and use of the Property are
reasonably necessary to protect and preserve the Property.

 

 

Page 4 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

DUE ON SALE—CONSENT BY LENDER. Lender may, at its option, declare immediately
due and payable all sums secured by this Deed of Trust upon the sale or
transfer, without the Lender’s prior written consent, of all or any part of the
Real Property, or any interest in the Real Property. A “sale or transfer” means
the conveyance of Real Property or any right, title or interest therein; whether
legal, beneficial or equitable; whether voluntary or involuntary; whether by
outright sale, deed, installment sale contract, land contract, contract for
deed, leasehold interest with a term greater than three (3) years (provided,
however, that the foregoing shall not apply to leases that, when coupled with
all other prior leases, do not in the aggregate exceed 190,000 square feet of
space at the Property, further provided that such leases are at rents equal to
fair market value as reasonably determined by Borrower in good faith),
lease-option contract, or by sale, assignment, or transfer of any beneficial
interest in or to any land trust holding title to the Real Property, or by any
other method of conveyance of Real Property interest. If Trustor is a
corporation, partnership or limited liability company, transfer also includes
any change in ownership of more than twenty five percent (25%) of the voting
stock, partnership interests or limited liability company interests, as the case
may be, of Trustor. However, this option shall not be exercised by Lender if
such exercise is prohibited by applicable law.

TAXES AND LIENS. The following provisions relating to the taxes and liens on the
Property are a part of this Deed of Trust.

Payment. Trustor shall pay when due (and in all events at least ten (10) days
prior to delinquency) all taxes, special taxes, assessment, charges (including
water and sewer), fines and impositions levied against or on account of the
Property, and shall pay when due all claims for work done on or for services
rendered or material furnished to the Property. Trustor shall maintain the
Property free of all liens having priority over or equal to the interest of
Lender under this Deed of Trust, except for the lien of taxes and assessments
not due, except for the existing indebtedness referred to below, and except as
otherwise provided in this Deed of Trust.

Right To Contest. Trustor may withhold payment of any tax, assessment, or claim
in connection with a good faith dispute over the obligation to pay, so long as
Lender’s interest in the Property is not jeopardized. If a lien arises or is
filed as a result of nonpayment, Trustor shall within fifteen (15) days after
the lien arises or, if a lien is filed, within fifteen (15) days after Trustor
has written notice of the filing, secure the discharge of the lien, or if
requested by Lender, deposit with Lender cash or a sufficient corporate surety
bond or other security satisfactory to Lender in an amount sufficient to
discharge the lien plus any costs and attorneys’ fees or other charges that
could accrue as a result of a foreclosure or sale under the lien. In any
contest, Trustor shall defend itself and Lender and shall satisfy any adverse
judgment before enforcement against the Property. Trustor shall name Lender as
an additional obligee under any surety bond furnished in the contest
proceedings.

Evidence of Payment. Trustor shall upon demand furnish to Lender satisfactory
evidence of payment of the taxes or assessments and shall authorize the
appropriate governmental official to deliver to Lender at any time a written
statement of the taxes and assessments against the Property.

PROPERTY DAMAGE INSURANCE. The following provisions relating to insuring the
Property are a part of this Deed of Trust.

Maintenance of Insurance. Trustor shall procure and maintain policies of fire
insurance with standard extended coverage endorsements on a replacement basis
for the full insurable value covering all Improvements on the Real Property in
an amount sufficient to avoid application of any coinsurance

 

 

Page 5 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

clause, and with a standard mortgagee clause in favor of Lender. Trustor shall
also procure and maintain comprehensive general liability insurance in such
coverage amounts as Lender may request with Trustee and Lender being named as
additional insureds in such liability insurance policies. Additionally, Trustor
shall maintain such other insurance, including but not limited to hazard,
business interruption, and boiler insurance, as Lender may reasonably require.
Notwithstanding the foregoing, in no event shall Trustor be required to provide
hazard insurance in excess of the replacement value of the improvements on the
Real Property. Policies shall be written in form, amounts, coverages and basis
reasonably acceptable to Lender and issued by a company or companies reasonably
acceptable to Lender. Trustor, upon request of Lender, will deliver to Lender
from time to time the policies or certificates of insurance in form satisfactory
to Lender, including stipulations that coverages will not be cancelled or
diminished without at least ten (10) days’ prior written notice to Lender. Each
insurance policy also shall include an endorsement providing that coverage in
favor of Lender will not be impaired in any way by any act, omission or default
of Trustor or any other person. Should the Real Property at any time become
located in an area designated by the Director of the Federal Emergency
Management Agency as a special flood hazard area, Trustor agrees to obtain and
maintain Federal Flood Insurance for the full unpaid principal balance of the
loan, up to the maximum policy limits set under the National Flood Insurance
Program, or as otherwise required by Lender, and to maintain such insurance for
the term of the loan.

Application of Proceeds. Trustor shall promptly notify Lender of any loss or
damage to the Property if the estimated cost of repair or replacement exceeds
$50,000.00. Lender may make proof of loss if Trustor fails to do so within
fifteen (15) days of the casualty. If, in Lender’s good faith judgment, Lender’s
security interest in the Property has been impaired, Lender may, at its
election, receive and retain the proceeds of any insurance and apply the
proceeds to the reduction of the Indebtedness, payment of any lien affecting the
Property, or the restoration and repair of the Property. If the proceeds are to
be applied to restoration and repair, Trustor shall repair or replace the
damaged or destroyed Improvements in a manner satisfactory to Lender. Lender
shall, upon satisfactory proof of such expenditure, pay or reimburse Trustor
from the proceeds for the reasonable cost of repair or restoration if no Event
of Default exists under this Deed of Trust. Any proceeds which have not been
disbursed within 180 days after their receipt and which Lender has not committed
to the repair or restoration of the Property shall be used first to pay any
amount owing to Lender under this Deed of Trust, then to pay accrued interest,
and the remainder, if any, shall be applied to the principal balance of the
Indebtedness. If Lender holds any proceeds after payment in full of the
Indebtedness, such proceeds shall be paid to Trustor as Trustor’s interests may
appear.

Unexpired Insurance at Sale. Any unexpired insurance shall inure to the benefit
of, and pass to, the purchaser of the Property covered by this Deed of Trust at
any trustee’s sale or other sale held under the provisions of this Deed of
Trust, or at any foreclosure sale of such Property.

Trustor’s Report on Insurance. Upon the written request of Lender, however not
more than once a year, Trustor shall furnish to Lender a report on each existing
policy of insurance showing; (a) the name of the insurer; (b) the risks insured;
(c) the amount of the policy; (d) the property insured; and (e) the expiration
date of the policy.

TAX AND INSURANCE RESERVES. Following an Event of Default and otherwise subject
to any limitations set by applicable law, Lender may require Trustor to maintain
with Lender reserves for payment of annual taxes, assessments, and insurance
premiums, which reserves shall be created by advance payment or monthly payments
of a sum estimated by Lender to be sufficient to produce amounts at least equal
to the

 

 

Page 6 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

taxes, assessments, and insurance premiums to be paid. The reserve funds shall
be held by Lender as a general deposit from Trustor, which Lender may satisfy by
payment of the taxes, assessments, and insurance premiums required to be paid by
Trustor as they become due. Lender shall have the right to draw upon the reserve
funds to pay such items, and Lender shall not be required to determine the
validity or accuracy of any item before paying it. Nothing in the Deed of Trust
shall be construed as requiring Lender to advance other monies for such
purposes, and Lender shall not incur any liability for anything it may do or
omit to do with respect to the reserve account. All amounts in the reserve
account are hereby pledged to further secure the Indebtedness, and Lender is
hereby authorized to withdraw and apply such amounts on the Indebtedness upon
the occurrence of an Event of Default. Lender shall not be required to pay any
interest or earnings on the reserve funds unless required by law or agreed to by
Lender in writing. Lender does not hold the reserve funds in trust for Trustor,
and Lender is not Trustor’s agent for payment of the taxes and assessments
required to be paid by Trustor.

EXPENDITURES BY LENDER. If Trustor fails to maintain the lien of this Deed of
Trust in good standing as required below, or if any action or proceeding is
commenced that would materially affect Lender’s interests in the Property,
Lender on Trustor’s behalf may, but shall not be required to, take any action
that Lender deems appropriate. Any amount that Lender expends in so doing will
bear interest at the rate provided for in the Note from the date incurred or
paid by Lender to the date of repayment by Trustor. All such expenses, at
Lender’s option, will (a) be payable on demand, (b) be added to the balance of
the Note and be apportioned among and be payable with any installment payments
to become due during either (i) the term of any applicable insurance policy or
(ii) the remaining term of the Note, or (c) be treated as a balloon payment
which will be due and payable at the Note’s maturity. This Deed of Trust also
will secure payment of these amounts. The rights provided for in this paragraph
shall be in addition to any other rights or any remedies to which Lender may be
entitled on account of the default. Any such action by Lender shall not be
construed as curing the default so as to bar Lender from any remedy that it
otherwise would have had.

WARRANTY; DEFENSE OF TITLE. The following provisions relating to ownership of
the Property are a part of this Deed of Trust.

Title. Trustor warrants that: (a) Trustor holds good and marketable title of
record to the Property in fee simple, free and clear of all liens and
encumbrances other than those set forth in the Real Property description or in
any title insurance policy, title report, or final title opinion issued in favor
of, and accepted by, Lender in connection with this Deed of Trust, and
(b) Trustor has the full right, power, and authority to execute and deliver this
Deed of Trust to Lender.

Defense of Title. Subject to the exception in the paragraph above, Trustor
warrants and will forever defend the title to the Property against the lawful
claims of all persons. In the event any action or proceeding is commenced that
questions Trustor’s title or the interest of Trustee or Lender under this Deed
of Trust, Trustor shall defend the action at Trustor’s expense. Trustor may be
the nominal party in such proceeding, but Lender shall be entitled to
participate in the proceeding and to be represented in the proceeding by counsel
of Lender’s own choice, and Trustor will deliver, or cause to be delivered, to
Lender such instruments as Lender may request from time to time to permit such
participation

Compliance With Laws. Trustor warrants that the Property and Trustor’s use of
the Property complies with all existing applicable laws, ordinances, and
regulations of governmental authorities.

 

 

Page 7 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

CONDEMNATION. The following provisions relating to eminent domain and inverse
condemnation proceedings are a part of this Deed of Trust.

Application of Net Proceeds. If any award is made or settlement entered into in
any condemnation proceedings affecting all or any part of the Property or by any
proceeding or purchase in lieu of condemnation, Lender may at its election, and
to the extent permitted by law, require that all or any portion of the award or
settlement be applied to the Indebtedness and to the repayment of all reasonable
costs, expenses, and attorney’s fees incurred by Trustee or Lender in connection
with the condemnation proceedings.

Proceedings. If any eminent domain or inverse condemnation proceeding is
commenced affecting the Property, Trustor shall promptly notify Lender in
writing, and Trustor shall promptly take such steps as may be necessary to
pursue or defend the action and obtain the award. Trustor may be the nominal
party in any such proceeding, but Lender shall be entitled, at its election, to
participate in the proceeding and to be represented in the proceeding by counsel
of its own choice, and Trustor will deliver or cause to be delivered to Lender
such instruments as may be requested by it from time to time to permit such
participation.

IMPOSITION OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES. The following
provisions relating to governmental taxes, fees and charges are a part of this
Deed of Trust:

Current Taxes, Fees and Charges. Upon request by Lender, Trustor shall execute
such documents in addition to this Deed of Trust and take whatever other action
is requested by Lender to perfect and continue Lender’s lien on the Real
Property. Trustor shall reimburse Lender for all taxes, as described below,
together with all expenses incurred in recording, perfecting or continuing this
Deed of Trust, including without limitation all taxes, fees, documentary stamps,
and other charges for recording or registering this Deed of Trust.

Taxes. The following shall constitute taxes to which this section applies: (a) a
specific tax upon this type of Deed of Trust or upon all or any part of the
Indebtedness secured by this Deed of Trust; (b) a specific tax on Trustor which
Trustor is authorized or required to deduct from payments on the Indebtedness
secured by this type of Deed of Trust; (c) a tax on this type of Deed of Trust
chargeable against the Lender or the holder of the Note; and (d) a specific tax
on all or any portion of the Indebtedness or on payments of principal and
interest made by Trustor.

Subsequent Taxes. If any tax to which this section applies is enacted subsequent
to the date of this Deed of Trust, this event shall have the same effect as an
Event of Default (as defined below), and Lender may exercise any or all of its
available remedies for an Event of Default as provided below unless Trustor
either (a) pays the tax before it becomes delinquent, or (b) contests the tax as
provided above in the “Taxes and Liens” section and deposits with Lender cash or
a sufficient corporate surety bond or other security satisfactory to Lender.

SECURITY AGREEMENT; FINANCING STATEMENTS. The following provisions relating to
this Deed of Trust as a security agreement are a part of this Deed of Trust.

Security Agreement. This instrument shall constitute a security agreement
pursuant to the laws of the Commonwealth of Virginia to the extent any of the
Property constitutes fixtures or other personal property of Trustor (but not as
to fixtures or personal property of tenants at the Property), and Trustor

 

 

Page 8 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

(as “debtor”) hereby grants to Lender (as “secured party”) a security interest
in and to any such fixtures and other personal property. Lender shall have all
of the rights of a secured party under the Uniform Commercial Code as amended
from time to time, in addition to every other remedy given under this Deed of
Trust or now or hereafter existing at law or in equity or by statute in
Trustor’s fixtures and personal property.

Security Interest. Upon request by Lender, Trustor shall execute financing
statements and any extensions, amendments and renewals thereof and take whatever
other action is requested by Lender to perfect and continue Lender’s security
interest in the Rents and Personal Property. Trustor shall reimburse Lender for
all expenses incurred in perfecting or continuing this security interest.
Following an Event of Default, Trustor shall assemble the Personal Property in a
manner and at a place reasonably convenient to Trustor and Lender and make it
available to Lender within three (3) business days after receipt of written
demand from Lender.

Addresses. The mailing addresses of Trustor (debtor) and Lender (secured party),
from which information concerning the security interest granted by this Deed of
Trust may be obtained (each as required by the Uniform Commercial Code), are as
stated on the first page of this Deed of Trust.

FURTHER ASSURANCES; ATTORNEY-IN-FACT. The following provisions relating to
further assurances and attorney-in-fact are a part of this Deed of Trust.

Further Assurances. At any time, and from time to time, upon written request of
Lender, Trustor will make, execute and deliver, or will cause to be made,
executed or delivered, to Lender or to Lender’s designee, and when requested by
Lender, cause to be filed, recorded, refiled, or rerecorded, as the case may be,
at such times and in such offices and places as Lender may deem appropriate, any
and all such mortgages, deeds of trust, security deeds, security agreements,
financing statements, continuation statements, instruments of further assurance,
certificates, and other documents as may, in the sole opinion of Lender, be
necessary or desirable in order to effectuate, complete, perfect, continue, or
preserve (a) the obligations of Trustor under the Note, this Deed of Trust, and
the Related Documents, and (b) the liens and security interests created by this
Deed of Trust on the Property, whether now owned or hereafter acquired by
Trustor. Unless prohibited by law or agreed to the contrary by Lender in
writing, Trustor shall reimburse Lender for all costs and expenses incurred in
connection with the matters referred to in this paragraph.

Attorney-in-Fact. If Trustor fails to do any of the things referred to in the
preceding paragraph, Lender may do so for and in the name of Trustor and at
Trustor’s expense. For such purposes, Trustor hereby irrevocably appoints Lender
as Trustor’s attorney-in-fact for the purpose of making, executing, delivering,
filing, recording, and doing all other things as may be necessary or desirable,
in Lender’s sole opinion, to accomplish the matters referred to in the preceding
paragraph.

FULL PERFORMANCE. If Trustor pays all the Indebtedness when due and otherwise
performs all the obligations imposed upon Trustor under this Deed of Trust, upon
Trustor’s request and at Trustor’s sole cost and expense, Lender and Trustee
shall execute a release of this Deed of Trust in recordable form to be recorded
among the Loudoun County, Virginia land records at Trustor’s sole cost and
expense, and Lender shall execute and deliver to Trustor suitable statements of
termination of any financing statement on file evidencing Lender’s security
interest in the Rents and the Personal Property, to be recorded among the
appropriate records at Trustor’s sole cost and expense. Lender may charge
Trustor a reasonable release fee at the time of release.

 

 

Page 9 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

DEFAULT. Each of the following, at the option of Lender, shall constitute an
event of default (“Event of Default”):

Default on Indebtedness. Failure of Trustor to make any payment when due on the
Indebtedness, which is not cured by Trustor within ten (10) days after written
notice from Lender.

Default on Other Payments. Failure of Trustor within the time required by this
Deed of Trust, the Note or any of the Related Documents to make any payment,
including without limitation, payment for taxes or insurance, or any other
payment necessary to prevent filing of or to effect discharge of any lien, which
is not cured by Trustor within ten (10) days after written notice from Lender.

Compliance Default. Failure of Trustor to perform or comply with any other term,
obligation, covenant or condition contained in this Deed of Trust, the Note or
in any of the Related Documents.

Default in Favor of Third Parties. An event of default under and as defined in
any loan, extension of credit, security agreement, purchase or sales agreement,
or any other agreement, in favor of any other creditor or person that shall have
occurred and be continuing subject to the applicable cure period that may
materially affect any of Trustor’s property or Trustor’s ability to repay the
Note or perform Trustor’s obligations under this Deed of Trust, the Note or any
of the Related Documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by or on behalf of Trustor set forth in this Deed of Trust, the Note or
any of the Related Documents is false or misleading in any material respect.

Defective Collateralization. This Deed of Trust or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
documents to create a valid and perfected security interest or lien) at any time
and for any reason.

Insolvency. The dissolution or termination of Trustor’s existence as a going
business, the insolvency of Trustor, the appointment of a receiver for any part
of Trustor’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Trustor.

Foreclosure, Forfeiture, etc. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Trustor or by any governmental agency against
any of the Property. However, this subsection shall not apply in the event of a
good faith dispute by Trustor as to the validity or reasonableness of the claim
which is the basis of the foreclosure or forfeiture proceeding, provided that
Trustor gives Lender written notice of such claim and furnishes reserves or a
surety bond in an amount determined by Lender, in its sole discretion, as being
an adequate reserve or bond for the claim.

Breach of Other Agreement. Any breach by Trustor under the terms of any other
agreement between Trustor and Lender that is not remedied within any grace
period provided therein, including without limitation any agreement concerning
any indebtedness or other obligation of Trustor to Lender, whether existing now
or later.

 

 

Page 10 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness. Lender, at its option, may, but shall not be
required to, permit the Guarantor’s estate to assume unconditionally the
obligations arising under the guaranty in a manner satisfactory to Lender, and,
in doing so, cure the Event of Default.

Existing Indebtedness. A default shall occur under any existing indebtedness or
under any instrument on the Property securing any existing indebtedness, or
commencement of any suit or other action to foreclose any existing lien on the
Property.

Right to Cure. If an Event of Default occurs other than a payment default, and
if Borrower has not been given a notice of a breach of the same provision of
this Deed of Trust, the Note or any Related Documents within the preceding
twelve (12) months, such default may be cured (and no Event of Default will have
occurred) if Borrower, after receiving written notice from Lender demanding cure
of such default: (1) cures the default within fifteen (15) days; or (2) if the
cure requires more than fifteen (15) days, immediately initiates steps which
Lender deems in Lender’s good faith discretion to be sufficient to cure the
default and thereafter continues and completes all reasonable and necessary
steps sufficient to produce compliance as soon as reasonably practical, provided
that such cure period shall not exceed one hundred twenty (120) days.

RIGHTS AND REMEDIES ON DEFAULT. Upon the occurrence of any Event of Default and
at any time thereafter, Trustee or Lender, at its option, may exercise any one
or more of the following rights and remedies, in addition to any other rights or
remedies provided by law:

Acceleration. By notice in writing to the Trustor, declare the entire unpaid
balance of the Indebtedness (if not then due and payable) to be due and payable
in full, whereupon the same shall become and be immediately due and payable,
notwithstanding anything in the Note or in any of the Related Documents to the
contrary.

Foreclosure Sale. During the continuance of any such Event of Default, the
Trustee personally or by its agents or attorneys, may sell the Property, or any
part or parts thereof, and all estate, right, title, interest, claims and
demands therein, at public auction at such time and place and upon such terms
and conditions as the Trustee may deem appropriate or as may be required or
permitted by applicable law or rule of court, having first given such notice
prior to the sale of such time, place and terms by publication once a week for
two consecutive weeks in at least one newspaper published or having a general
circulation in Loudoun County, Virginia as may be required by applicable law or
rule of court, or at such other times and by such other methods, if any, as the
Trustee or any title insurance company, insuring the lien hereof, may deem
appropriate.

Other Remedies. During the continuance of any Event of Default, the Trustee and
the Beneficiary may take such other steps to protect and enforce their
respective rights, whether by action, suit or proceeding in equity or at law, or
in aid of any power granted herein or in the Note or the Related Documents, or
for the enforcement of any other appropriate legal or equitable remedy, or
otherwise, as the Trustee or the Beneficiary may elect.

Assent to the Passing of a Decree – Power of Sale. The Trustor, in accordance
with applicable law and rules of court, does hereby assent to the passing and
entry of a decree for the sale of the Property or enforcing or otherwise
relating to any of the remedies set forth in the Note or the Related Documents
by

 

 

Page 11 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

any court of competent jurisdiction, and the Trustee shall have the power, and
is hereby authorized to sell the Property and, in the event of a default by any
purchaser at any such sale, to resell the Property, all at the cost and expense
of the Trustor.

Other Security. The Beneficiary may resort to any other security held by the
Beneficiary for the payment of the Indebtedness or the performance of the
obligations of Trustor in such order and manner as the Beneficiary may elect,
and no such action by the Beneficiary shall operate to limit, modify or
terminate any of the rights, powers or remedies contained herein or in the Note
or the Related Documents.

Adjournment of Sale. The Trustee may adjourn from time to time any sale to be
made under, or by virtue of this Deed of Trust by announcement at the time and
place appointed for such sale or for such adjourned sale or sales; and, except
as otherwise provided by any rule of law, the Trustee, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.

Conveyance by Trustee. Upon the completion of any sale or sales made by the
Trustee under or by virtue of this Section, whether made under the power of sale
herein granted or under or by virtue of judicial proceedings or of a judgment or
decree of foreclosure and sale, the Trustee or an officer of the court empowered
so to do, shall execute and deliver to the purchaser or purchasers a good and
sufficient instrument, or instruments, conveying, assigning and transferring all
estate, right, title and interest in and to the Property and rights sold. The
Trustee is hereby appointed the irrevocable true and lawful attorney of the
Trustor in its name and stead to make all necessary conveyances, assignments,
transfers and deliveries of the Property and rights so sold and for that purpose
the Trustee may execute all necessary instruments of conveyance, assignment and
transfer, and may substitute one or more persons with like power, the Trustor
hereby ratifying and confirming all that its said attorney or such substitute or
substitutes shall lawfully do by virtue hereof. Nevertheless, the Trustor, if so
requested by the Trustee or the Beneficiary pursuant to the order of any Court,
shall confirm any such sale or sales by executing and delivering to the Trustee
or to such purchaser or purchasers all such instruments as may be advisable, in
the judgment of the Trustee or the Beneficiary, for the purpose and as may be
designated in such request. Any such sale or sales made under or by virtue of
this Section, whether made under the power of sale herein granted or under or by
virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, shall operate to divest all the estate, right, title, interest, claim and
demand whatsoever, whether at law or in equity, of the Trustor in and to the
properties and rights so sold, and shall be a perpetual bar, both at law and in
equity, against the Trustor and against any and all persons claiming or who may
claim the same, or any part thereof from, through or under the Trustor.

Purchase by Beneficiary. In the event of the sale made under or by virtue of
this Section, whether made under the power of sale herein granted or under or by
virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, the Beneficiary shall be competent to bid for and acquire the Property or
any part thereof.

Separate Sales. In the event of any sale made under or by virtue of this
Section, whether made under the power of sale herein granted or under or by
virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, the Trustee may sell the Property or any part thereof in one parcel, as an
entirety or in such parcels and in such manner or order as the Trustee, in the
sole exercise of its discretion, may elect.

Recission of Election to Accelerate. In the event the Beneficiary shall elect to
accelerate the maturity of the Indebtedness pursuant to the provisions of this
Deed of Trust, such election may be rescinded by written acknowledgement to that
effect by the Beneficiary; provided, however, that the acceptance of a partial
payment on account of the Indebtedness shall not alone affect or rescind such
election.

 

 

Page 12 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

Waiver of Redemption – Exemptions Waived. Trustor will not at any time insist
upon, or plead, or in any manner whatever claim or take any benefit or advantage
of any stay or extension or moratorium law, any exemption from attachment,
execution or sale of the Property or any part thereof, wherever enacted, now or
at any time hereafter in force, which may affect the covenants and terms of
performance of this Deed of Trust, nor claim, take or insist upon any benefit or
advantage of any law now or hereafter in force providing for the valuation or
appraisal of the Property, or any part thereof, prior to any sale or sales
thereof which may be made pursuant to any provision herein, or pursuant to the
decree, judgment or order of any court of competent jurisdiction; or after any
such sale or sales, claim or exercise any right under any statute heretofore or
hereafter enacted to redeem the Property so sold or any part thereof, and the
Trustor hereby expressly waives all benefit or advantage of any such law or
laws, and covenants not to hinder, delay or impede the execution of any right,
power or remedy herein granted or delegated to the Trustee or the Beneficiary,
but to suffer and permit the execution of every power as though no such law or
laws had been made or enacted. The Trustor, for itself and all who claim under
it, waives, to the extent that it lawfully may, the benefit of any homestead
exemption and any and all right to have the Property marshaled upon any sale or
foreclosure hereunder.

Recovery of Judgment. During the continuance of any Event of Default, the
Beneficiary shall be entitled and empowered to institute such actions or
proceedings at law or in equity as it may consider advisable for the collection
of the entire unpaid balance of the Indebtedness, and may prosecute any such
action or proceedings to judgment or final decree, and may enforce any such
judgment or final decree against the Trustor in any manner provided by law. The
Beneficiary shall be entitled to recover judgment as aforesaid either before or
after or during the pendency of any proceeding for the enforcement of any
remedies provided for in the Note or the Related Documents and the right of the
Beneficiary to recover judgment as aforesaid shall not be affected by any sale
hereunder, or by the passage or entry of a decree of the sale of the Property or
any part thereof, or by the enforcement of the provisions of the Note and the
Related Documents or the foreclosure of the lien hereof. In the event of a sale
of the Property, and of the application of the proceeds of sale, as in this Deed
of Trust provided, to the payment of the Indebtedness, the Beneficiary shall be
entitled to enforce payment of, and to receive all amounts then remaining due
and unpaid upon the Indebtedness and shall be entitled to recover judgment for
any portion of the Indebtedness remaining unpaid, with interest as provided in
the Note. In case of proceedings against the Trustor in insolvency or bankruptcy
or any liquidation of its assets, or any proceedings for its reorganization or
involving the liquidation of its assets, then the Beneficiary shall be entitled
to prove the whole amount due on account of the Indebtedness, without deducting
therefrom any proceeds obtained from the sale of the whole or any part of the
Property; provided, however, that in no case shall the Beneficiary receive a
greater amount than such amount due on account of the Indebtedness from the
aggregate amount of the proceeds of the sale of the Property and the
distribution from the estate of the Trustor. No recovery of any judgment by the
Beneficiary and no levy of an execution under any judgment upon the Property or
upon any other property of the Trustor shall affect, in any manner or to any
extent, the lien of this Deed of Trust upon the Property or any part thereof, or
any liens, rights, powers or remedies of the Trustee or the Beneficiary
hereunder, but such liens, rights, powers and remedies of the Trustee and the
Beneficiary shall continue unimpaired as before.

Discontinuance of Proceedings. In the event the Trustee or the Beneficiary shall
commence any proceeding to enforce any right, power or remedy under the Note or
the Related Documents and such proceedings shall be discontinued or abandoned
for any reason, then in every such case the parties shall be restored to their
former positions and the right, powers and remedies of the Trustee and the
Beneficiary shall continue as if no such proceedings had been commenced.

 

 

Page 13 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

No Conditions Precedent to Exercise of Remedies. Neither Trustor nor any
guarantor of the payment of all or any part of the Indebtedness or the
performance of any of the other obligations of Trustor shall be relieved of any
obligation by reason of the failure of the Beneficiary to comply with any
request of Trustor or of any other person to take action to foreclose on this
Deed of Trust or otherwise to enforce any provisions of the Note or the Related
Documents, or by reason of the release, regardless of consideration, of all or
any part of the Property, or by reason of any agreement of stipulation between
any subsequent owner of the Property and Beneficiary extending the time of
payment or modifying the terms of the Note or the Related Documents without
first having obtained the consent of Trustor or such guarantor and in the latter
event, Trustor and all guarantors shall continue to be liable to make payment
according to the terms of any such extension or modification agreement, unless
expressly released and discharged in writing by Beneficiary.

Application of Proceeds. The proceeds of any sale made under or by virtue of
this Section, whether made under the power of sale herein granted or under or by
virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, together with any other sums which may then be held by the Trustee or the
Beneficiary pursuant to this Deed of Trust, whether under the provisions of this
Section or otherwise, shall be applied as follows:

(a) First, to the payment of the costs and expenses of such sale, including,
without limitation, compensation to the Trustee (including the commission
hereinafter provided) and the Beneficiary, their respective agents and counsel,
and of any judicial or other proceeding wherein the same may be made, and of all
expenses, liabilities and advances made or incurred by the Trustee or the
Beneficiary under this Deed of Trust, and all taxes and assessments due upon the
Property at the time of such sale and to discharge any other lien prior to this
Deed of Trust, except any taxes, assessments or other liens subject to which the
Property shall have been sold.

(b) Second, to the payment of whatever may then remain unpaid on account of the
Indebtedness, with interest thereon to the date of payment or as otherwise
provided in the Note and the Related Documents.

(c) Third, to the payment of any other sums required to be paid by the Trustor
pursuant to any provision of this Deed of Trust or the Note or the Related
Documents, including, without limitation, all expenses, liabilities and advances
made or incurred by the Beneficiary under this Deed of Trust or in connection
with the enforcement thereof, together with interest on all such advances.

(d) Fourth, to the payment of the surplus, if any, to whomsoever may be lawfully
entitled to receive the same upon the delivery and surrender of the Property
sold and conveyed and upon the delivery of all records, books, leases,
contracts, security deposits, agreements and other materials relating to the
Property or the operation thereof to the Trustee or the purchaser.

Application of Purchase Money. In the event of any sale made under or by virtue
of this Section, whether made under the power of sale herein granted or under or
by virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, the receipt of the Trustee of the payment to it of the purchase money
shall be full and sufficient discharge of any purchase of the Property and no
such purchaser after paying such purchase money and receiving such a receipt,
shall be bound or liable to see to the application of such purchase money.

 

 

Page 14 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

UCC Remedies. With respect to all or any part of the Personal Property, Lender
shall have all the rights and remedies of a secured party under the Virginia
Uniform Commercial Code, including without limitation the right to recover any
deficiency in the manner and to the full extent provided by Virginia law.

Collect Rents. Lender shall have the right, without notice to Trustor, to take
possession of and manage the Property and collect the Rents, including amounts
past due and unpaid, and apply the net proceeds, over and above Lender’s costs,
against the Indebtedness. In furtherance of this right, Lender may require any
tenant or other user of the Property to make payments of any Rents or use fees
directly to Lender. If the Rents are collected by Lender, then Trustor
irrevocably designates Lender as Trustor’s attorney-in-fact to endorse
instruments received in payment thereof in the name of Trustor and to negotiate
the same and collect the proceeds. Payments by tenants or other users to Lender
in response to Lender’s demand shall satisfy the obligations for which the
payments are made, whether or not any proper grounds for the demand existed.
Lender may exercise its rights under this subparagraph either in person, by
agent, or through a receiver.

Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law. Lender’s right to the appointment of
a receiver shall exist whether or not the apparent value of the Property exceeds
the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.

Tenancy at Sufferance. If Trustor remains in possession of the Property after
the Property is sold as provided above or Lender otherwise becomes entitled to
possession of the Property following an Event of Default of Trustor, Trustor
shall become a tenant at sufferance of Lender or the purchaser of the Property
and shall, at Lender’s option, either (a) pay a reasonable rental for the use of
the Property, or (b) vacate the Property immediately upon the demand of Lender.

Notice of Sale. Lender shall give Trustor reasonable notice of the time and
place of any public sale of the Personal Property or of the time after which any
private sale or other intended disposition of the Personal Property is to be
made. Reasonable notice shall mean written notice given at least five
(5) business days before the time of the sale or disposition. Any sale of
Personal Property may be made in conjunction with any sale of the Real Property.

Waiver; Election of Remedies. A waiver by any party of a breach of a provision
of this Deed of Trust shall not constitute a waiver of or prejudice the party’s
rights otherwise to demand strict compliance with that provision or any other
provision. Election by Lender to pursue any remedy provided in this Deed of
Trust, the Note, in any Related Document, or provided by law shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Trustor under this Deed of Trust after
failure of Trustor to perform shall not affect Lender’s right to declare a
default and to exercise any of its remedies.

Attorneys’ Fees; Expenses. If Lender institutes any suit or action to enforce
any of the terms of this Deed of Trust, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as attorneys’ fees at trial and on any
appeal. Whether or not any court action is involved, all reasonable

 

 

Page 15 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

expenses incurred by Lender which in Lender’s opinion are necessary at any time
for the protection of its interest or the enforcement of its rights shall become
a part of the Indebtedness payable on demand and shall bear interest at the Note
rate from the date of expenditure until repaid. Expenses covered by this
paragraph include, without limitation, however subject to any limits under
applicable law, Lender’s reasonable attorneys’ fees whether or not there is a
lawsuit, including reasonable attorneys’ fees for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals and any anticipated post-judgment collection services, the cost of
searching records, obtaining title reports (including foreclosure reports),
surveyors’ reports, appraisal fees, title insurance, and fees for the Trustee,
to the extent permitted by applicable law. Trustor also will pay any court
costs, in addition to all other sums provided by law.

Rights of Trustee. Trustee shall have all of the rights and duties of Lender as
set forth in this section.

POWERS AND OBLIGATIONS OF TRUSTEE. The following provisions relating to the
powers and obligations of Trustee are part of this Deed of Trust.

Powers of Trustee. In addition to all powers of Trustee arising as a matter of
law, Trustee shall have the power to take the following actions with respect to
the Property upon the written request of Lender and Trustor; (a) join in
preparing and filing a map or plat of the Real Property, including the
dedication of streets or other rights to the public; (b) join in granting any
easement or creating any restriction on the Real Property; and (c) join in any
subordination or other agreement affecting this Deed of Trust or the interest of
Lender under this Deed of Trust.

Obligations to Notify. Trustee shall not be obligated to notify any other party
of a pending sale under any other trust deed or lien, or of any action or
proceeding in which Trustor, Lender, or Trustee shall be a party, unless the
action or proceeding is brought by Trustee.

Trustee. Trustee shall meet all qualifications required for Trustee under
applicable law. In addition to the rights and remedies set forth above, with
respect to all or any part of the Property, the Trustee shall have the right to
foreclose by notice and sale, and Lender shall have the right to foreclose by
judicial foreclosure, in either case in accordance with and to the full extent
provided by applicable law.

Acceptance – Standard of Conduct. Trustee, by acceptance hereof as evidenced by
the recording of this Deed of Trust among the Loudoun County land records,
hereby covenants faithfully to perform and fulfill the trust herein created;
provided, however, that Trustee shall be liable hereunder only for gross
negligence, willful misconduct or bad faith. In any event, Trustee shall be
indemnified and forever held harmless by Beneficiary for any action which
Trustee may take pursuant to and in reliance upon the written instructions of
Beneficiary.

Fees and Expenses. Trustor shall pay all reasonable costs, fees and expenses of
Trustee, its agents and counsel, incurred in connection with the performance of
Trustee’s duties hereunder. Nothing contained in this Deed of Trust shall be
construed to require Trustee to make any advances of funds for the benefit of
either Trustor or Beneficiary for any reason or purpose.

Commission on Sale. In the event of any sale made under or by virtue of this
Deed of Trust, whether made under the power of sale herein granted or under or
by virtue of judicial proceedings or a judgment or decree of foreclosure and
sale, Trustee shall be entitled to retain as compensation a commission equal to
three percent (3%) of the total amount then due on account of the Indebtedness,
but not less than $100,000.00.

 

 

Page 16 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

Commission on Advertisement. Immediately upon the first publication of an
advertisement of any sale to be made under or by virtue of this Deed of Trust,
whether made under the power of sale herein granted or under or by virtue of
judicial proceeding or of a judgment or decree of foreclosure and sale, Trustee
shall be entitled to receive as compensation from Trustor a commission of one
and one-half percent (1.5%) of the total amount then due on account of the
Indebtedness, and upon the first publication of any such advertisement, such
commission shall be considered earned by Trustee, payable by Trustor, and a part
of the Indebtedness. The commission in this paragraph and in the immediately
preceding paragraph shall not be cumulative.

Resignation. Trustee may resign at any time upon thirty (30) days written notice
to Trustor and Beneficiary.

Successor Trustee. Lender, at Lender’s option, may from time to time appoint a
successor Trustee to any Trustee appointed hereunder by an instrument executed
and acknowledged by Lender and recorded in the land records of Loudoun County,
Virginia. The instrument shall contain, in addition to all other matters
required by state law, the names of the original Lender, Trustee, and Trustor,
the book and page where this Deed of Trust is recorded, and the name and address
of the successor trustee, and the instrument shall be executed and acknowledged
by Lender or its successor in interest. The successor trustee, without
conveyance of the Property, shall succeed to all the title, power, and duties
conferred upon the Trustee in this Deed of Trust and by applicable law. This
procedure for substitution of trustee shall govern to the exclusion of all other
provisions for substitution.

NOTICES. Any notice under this Deed of Trust shall be in writing, may be sent by
facsimile (unless otherwise required by law), and shall be effective when
actually delivered, or when deposited with a nationally recognized overnight
courier, or, if mailed, shall be deposited in the United States mail first
class, certified or registered mail, postage prepaid, directed to the addresses
shown near the beginning of this Deed of Trust and shall be deemed effective
when received. Any party may change its address for notices under this Deed of
Trust by giving formal written notice to the other parties, specifying that the
purpose of the notice is to change the party’s address. All copies of notices of
foreclosure from the holder of any lien which has priority over this Deed of
Trust shall be sent to Lender’s address, as shown near the beginning of this
Deed of Trust. For notice purposes, Trustor agrees to keep Lender and Trustee
informed at all times of Trustor’s current address. Each Trustor requests that
copies of any notices of default and sale be directed to Trustor’s address shown
near the beginning of this Deed of Trust.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Deed of Trust:

Amendments. This Deed of Trust, together with the Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Deed of Trust. No alteration of or amendment to this Deed of Trust
shall be effective unless given in writing and signed by the party or parties
sought to be charged or bound by the alteration or amendment.

Annual Reports. Trustor shall furnish to Lender, upon request, a certified
statement of net operating income received from the Property during Trustor’s
previous fiscal year in such form and detail as Lender at all require. “Net
operating income” shall mean all cash receipts from the Property less all cash
expenditures, on an accrual basis, made in connection with the operation of the
Property.

 

 

Page 17 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

Acceptance by Trustee. Trustee accepts this Trust when this Deed of Trust, duly
executed and acknowledged, is made a public record as provided by law.

Arbitration. Lender and Trustor agree that all disputes, claims and
controversies between them, whether individual, joint, or class in nature,
arising from this Deed of Trust or otherwise, including without limitation
contract and tort disputes, shall be arbitrated pursuant to the Rules of the
American Arbitration Association, upon request of either party. No act to take
or dispose of any Collateral shall constitute a waiver of this arbitration
agreement or be prohibited by this arbitration agreement. This includes, without
limitation, obtaining injunctive relief or a temporary restraining order;
invoking a power of sale under any deed of trust or mortgage; obtaining a writ
of attachment or imposition of a receiver; or exercising any rights relating to
personal property, including taking or disposing of such property with or
without judicial process pursuant to Article 9 of the Uniform Commercial Code.
Any disputes, claims, or controversies concerning the lawfulness or
reasonableness of any act, or exercise of any right, concerning any Collateral,
including any claim to rescind, reform, or otherwise modify any agreement
relating to the Collateral, shall also be arbitrated, provided however that no
arbitrator shall have the right or the power to enjoin or restrain any act of
any party. Lender and Trustor agree that in the event of an action for judicial
foreclosure pursuant to the applicable laws of the Commonwealth of Virginia, the
commencement of such an action will not constitute a waiver of the right to
arbitrate and the court shall refer to arbitration as much of such action,
including counterclaims, as lawfully may be referred to arbitration. Judgment
upon any award rendered by any arbitrator may be entered in any court having
jurisdiction. Nothing in this Deed of Trust shall preclude any party from
seeking equitable relief from a court of competent jurisdiction. The statute of
limitations, estoppel, waiver, laches, and similar doctrines which would
otherwise be applicable in an action brought by a party shall be applicable in
any arbitration proceeding, and the commencement of an arbitration proceeding
shall be deemed the commencement of an action for these purposes. The Federal
Arbitration Act shall apply to the construction, interpretation, and enforcement
of this arbitration provision.

Applicable Law. This Deed of Trust has been delivered to Lender and accepted by
Lender in the Commonwealth of Virginia. Subject to the provisions on
arbitration, this Deed of Trust shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia.

Caption Headings. Caption headings in this Deed of Trust are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Deed of Trust.

Merger. There shall be no merger of the interest or estate created by this Deed
of Trust with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

Severability. If a court of competent jurisdiction finds any provision of this
Deed of Trust to be invalid or unenforceable as to any person or circumstance,
such finding shall not render that provision invalid or unenforceable as to any
other persons or circumstances. If feasible, any such offending provision shall
be deemed to be modified to be within the limits of enforceability or validity;
however, if the offending provision cannot be so modified, it shall be stricken
and all other provisions of this Deed of Trust in all other respects shall
remain valid and enforceable.

 

 

Page 18 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

Successors and Assigns. Subject to the limitations stated in this Deed of Trust
on transfer of Trustor’s interest, this Deed of Trust shall be binding upon and
inure to the benefit of the parties, their successors and assigns. If ownership
of the Property becomes vested in a person other than Trustor, Lender, without
notice to Trustor, may deal with Trustor’s successors with reference to this
Deed of Trust and the Indebtedness by way of forbearance or extension without
releasing Trustor from the obligations of this Deed of Trust or liability under
the Indebtedness.

Time Is of the Essence. Time is of the essence in the performance of this Deed
of Trust.

Waivers and Consents. Lender shall not be deemed to have waived any rights under
this Deed of Trust (or under the Related Documents) unless such waiver is in
writing and signed by Lender. No delay or omission on the part of Lender in
exercising any right shall operate as a waiver of such right or any other right.
A waiver by any party of a provision of this Deed of Trust shall not constitute
a waiver of or prejudice the party’s right otherwise to demand strict compliance
with that provision or any other provision. No prior waiver by Lender, nor any
course of dealing between Lender and Trustor, shall constitute a waiver of any
of Lender’s rights or any of Trustor’s obligations as to any future
transactions. Whenever consent by Lender is required in this Deed of Trust, the
granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required.

Nature of Loan. Trustor hereby represents and warrants that it is a business or
commercial organization and further represents and warrants that the
Indebtedness secured by this Deed of Trust was made and transacted solely for
the purpose of holding, developing and managing real estate for profit within
the meaning of the Code of Virginia.

Statutory Provisions. This Deed of Trust is made under and pursuant to the
provisions of the Code of Virginia (1950), as amended, Sections 55-59, 55-60,
26-49 and 55-58.2, as amended, and shall be construed to impose and confer upon
the parties hereto and the Beneficiary all rights, duties and obligations
prescribed by said Sections, as amended, except as herein otherwise restricted,
expanded or changed, including (without limitation) the following rights, duties
and obligations described in short form:

(a) All exemptions are hereby waived.

(b) Subject to all (call) on default.

(c) Renewal, extension or reinstatement permitted.

(d) Advertisement required once a week for two (2) successive weeks.

(e) If there is more than one (1) Trustee, any Trustee may act.

DEFINITIONS. The following words shall have the following meanings when used in
this Deed of Trust. Terms not otherwise defined in this Deed of Trust shall have
the meanings attributed to such terms in the Virginia Uniform Commercial Code.
All references to dollar amounts shall mean amounts in lawful money of the
United States of America.

 

 

Page 19 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

Beneficiary. The word “Beneficiary” means FIRST CREDIT BANK, a California
Banking Corporation, its successors and assigns. FIRST CREDIT BANK also is
referred to as “Lender” in this Deed of Trust.

Deed of Trust. The words “Deed of Trust” mean this Deed of Trust among Trustor,
Lender, and Trustee, as the same may be modified or supplemented from time to
time, and includes without limitation all assignment and security interest
provisions relating to the Personal Property and Rents.

Guarantor. The word “Guarantor” means and includes without limitation any and
all guarantors, sureties, and accommodation parties in connection with the
Indebtedness,

Improvements. The word “Improvements” means and includes without limitation all
existing and future improvements, buildings, structures, mobile homes affixed on
the Real Property, facilities, additions, replacements and other construction on
the Real Property.

Indebtedness. The word “Indebtedness” means all principal and interest payable
under the Note and any amounts expended or advanced by Lender to discharge
obligations of Trustor or expenses incurred by Trustee or Lender to enforce
obligations of Trustor under this Deed of Trust, together with interest on such
amounts as provided in this Deed of Trust.

Note. The word “Note” means the Note of even date herewith in the principal
amount of $25,000,000.00 from Trustor to Lender, together with all renewals,
extensions, modifications, refinancings, and substitutions for the Note.

Personal Property. The words “Personal Property” mean all equipment, fixtures,
and other articles of personal property now or hereafter owned by Trustor, and
now or hereafter attached or affixed to the Real Property and owned by Trustor;
together with all accessions, parts, and additions to, all replacements of, and
all substitutions for, any of such property; and together with all proceeds
(including without limitation all insurance proceeds and refunds of premiums)
from any sale or other disposition of the Property.

Property. The word “Property” means collectively the Real Property and the
Personal Property.

Real Property. The words “Real Property” mean the property, interests and rights
described above in the “Conveyance and Grant” section.

Related Documents. The words “Related Documents” mean and include without
limitation the Construction Loan Agreement, all promissory notes, credit
agreements, loan agreements, environmental agreements, guaranties, security
agreements, mortgages, deeds of trust, and all other instruments, agreements and
documents, whether now or hereafter existing, executed in connection with the
Indebtedness.

Rents. The word “Rents” means all present and future leases, rents, revenues,
income, issues, royalties, profits, and other benefits derive from the Property
together with the cash proceeds of the Rents.

Trustor. The word “Trustor” means Fox Properties LLC, a Delaware limited
liability company.

 

 

Page 20 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

[Signature on following page]

 

 

Page 21 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

TRUSTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS DEED OF TRUST, AND
TRUSTOR AGREES TO ITS TERMS.

TRUSTOR:

 

 

FOX PROPERTIES LLC,

a Delaware limited liability company

    By:  

Safari Ventures LLC,

a Delaware limited liability company

its Managing Member

    By:  

DuPont Fabros Technology, Inc.,

a Maryland corporation,

its Managing Member

      By:  

/s/ Lammot J. du Pont

      Name:  

Lammot J. du Pont

      Title:  

Executive Chairman of the Board

 

STATE OF  

Virginia

   )            )    ss:    CITY/COUNTY OF  

Fairfax

   )      

I HEREBY CERTIFY that on                     , 2009, before me, a Notary Public
of the jurisdiction aforesaid, personally appeared
                                        , known to me (or satisfactorily proven)
to be the person whose name is subscribed to the foregoing instrument, who in
his official and authorized capacity as the Managing Member of FOX PROPERTIES
LLC, and being authorized so to do, executed the foregoing instrument for the
purposes therein contained by signing his name as the Managing Member of the
limited liability company, on behalf of the limited liability company.

 

  WITNESS my hand and Notarial Seal.      

/s/ Cortney A. Smith

        Notary Public      

My Commission Expires: June 30, 2012

My Registration Number is: #352199

 

 

Page 22 of 23



--------------------------------------------------------------------------------

DEED OF TRUST

(Continued)

 

 

EXHIBIT A

LEGAL DESCRIPTION OF REAL PROPERTY

ALL THAT CERTAIN lot or parcel of land, situate, lying and being in Loudoun
County, Virginia, and being more particularly described as follows:

Lot 13A, Phase III, ASHBURN BUSINESS PARK, as shown on plat entitled “
Consolidation Boundary Line Adjustment on Lots 13 and 14, Ashburn Business Park
Phase II, and Lots 15, 16 and 17, Ashburn Business Park Phase I, Dulles Election
District, Loudoun County, Virginia”, dated September 10, 2007 and recorded as
Instrument No. 20071004-0072288, a copy of which is recorded with Deed of
Consolidation, dated September 27, 2007 and recorder October 4, 2007 as
Instrument No. 20071004-0072287, among the land records of Loudoun County,
Virginia.

AND BEING the same property conveyed to Fox Properties LLC, a Delaware limited
liability company by Deed of Contribution dated August 8, 2007 and recorded
August 9, 2007 among the land records of Loudoun County, Virginia as Instrument
No. 20070809-0059274 and by Deed of Consolidation dated September 27, 2007 and
recorded October 4, 2007 as Instrument No. 20071004-0072287.

 

 

Page 23 of 23